DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment, request for RCE, and IDS, all filed 11/02/2020.

Claims 1, 10-12, 14, 32, 34-39, 41,43, 45, 49-51, 54, 55, 57-62, 79, 81-84, 86, 88, 94, 95, 97, 99, 101, and 102 are pending.

Claims 49-51,54, 55, 57-62, 79, 81-84, 86, 88, 94, 95, 97, 99, 101, and 102 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/20/2019.

Claims 1, 10-12, 14, 32, 34-39, 41, 43 and 45 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action 11/02/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10-12, 14, 32, 34-39, 41, 43 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Amended claim 1 has introduced new matter. Claim 1 is amended to recite that “wherein prior to gelation, the active pharmaceutical ingredient in the product is unsolubilized in an aqueous liquid state and has a pH value that ranges from about 4 to about 8”. Applicants refer to paragraphs [0008], [0113]-[0115] of the published applications for support. However, review of these paragraphs in the published application, and . 
Nowhere applicants had disclosed “the unsolubilized pharmaceutical agent in an aqueous liquid state and has a pH value that ranges from about 4 to about 8”. Paragraphs [0113]-[0115] of the published application read as follows:
[0113] The effect of increasing levels of loratadine in liquid formulations was also tested to determine whether higher levels of loratadine led to increased bitterness in the formulations (Table 2). However, no difference in taste was observed at any of the concentrations of loratadine that were evaluated. The results indicate that the inherent pH of liquid formulation at four different concentrations of loratadine did not affect bitterness. Thus, the high TAI values in FIG. 1 do not appear to be due to the dilution of the loratadine in the liquid formulation. The results also indicate that lack of bitterness appears to be dependent on maintaining the insolubility of loratadine, independent of concentration. Thus for a particular acid (e.g., citric acid, tartaric acid, etc.), maintaining a pH above a certain level required to solubilize loratadine yielded a product with an acceptable, non-bitter taste. The results also indicate that adjusting pH with different acids yielded different taste profiles. In particular, use of each of the different acids to adjust pH (even if adjusting to the same pH) resulted in a different taste. At a particular pH, a given acid would result in a more bitter product at a same pH than when a different acid was used.

 [0114] The effect of adding various flavorants (mixed berry, mulberry, and menthol) on taste/bitterness was next evaluated (Table 3). The addition of the various flavorants did not appear to have any particular effect on the taste/bitterness of the formulation other than the typical masking effect of the flavorants. 

[0115] The effect of various sweeteners on taste/bitterness was also evaluated. Formulations were prepared using varying amounts of sweeteners (Table 4), and the taste acceptability index for each of the formulations was scored by three tasters: PDR, RB, and RS (FIG. 2). None of the evaluated sweeteners had any appreciable impact on the bitterness of the loratadine-containing formulations. The results in Tables 3 and 4 indicate that addition of a flavorant or sweetener does not affect the bitterness of loratadine, and thus reducing the bitterness of loratadine does not appear to depend on the flavorant or sweetener. However, when a flavorant and/or sweetener is combined with maintaining the pH above a certain level required to solubilize loratadine the product yielded an acceptable, non-bitter taste.

As noticed above, none of the above paragraphs addresses unsolubilized pharmaceutical agent is in an aqueous liquid state prior to gelation. These paragraphs are concerned with the bitter taste of loratadine and overcoming the bitter taste by adjusting pH and adding flavors. 
To the contrary such a pH is disclosed as the pH of the entire liquid formulation comprising the gel carrier and the pharmaceutical active agent, and not pH of the pharmaceutical agent by itself as claimed. Paragraphs [0008] and [0013] of the published application state:
[0008]  In some embodiments that may be combined with any of the preceding embodiments, prior to gelation the product is in a liquid state and has a pH value that ranges from about 4 to about 8. In some embodiments that may be combined with any of the preceding embodiments, the chewable gel product has a pH value that ranges from about 3.9 to about 5. In some embodiments that may be combined with any of the preceding embodiments, prior to gelation the product is in a liquid state and has a pH value that ranges from about 3.9 to about 5.

[0013] Other aspects of the present disclosure relate to a method for producing a chewable gel product, by: a, formulating a liquid composition having a gel carrier and an active pharmaceutical ingredient; b. adjusting the pH of the liquid composition to a pH that ranges from about 2.5 to about 8; and c. gelating the liquid composition at a temperature sufficient to yield a chewable gel product. 

Further, nowhere there is a support for the recitation of amended of claim 1 of “the coating only contain oil in the coating”. To the contrary, table 10 of the present specification disclosed, oils “MCT coconut oil with carnauba wax in the chewable gel and not in the coating.
If applicant contends there is support for this limitation, then applicant is requested to specify the page and line of said support. In accordance to MPEP 714.02, applicant should specifically point out to where in the disclosure a support for any amendment made to the claims can be found. 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999). 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-12, 14, 32, 34-39, 41, 43 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 1 as amended recite that the phrase “wherein the gel product only contains an oil in a coating, if present”. The phrase is confusing, and does not set forth the metes and bounds of the claim because it is no clear to the examiner what “if present” refers to? Do applicants mean “if the coating is present” or “if the oil is present”. Further, it is not clear to the examiner if “pharmaceutical ingredient unsolubilized in an aqueous liquid” is a property 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10-12, 14, 32, 34-39, 41, 43 and 45  is/are rejected under 35 U.S.C. 103 as being unpatentable over Westhusing et al. (US 2016/0067180, IDS filed 06/10/2019) combined with either Seternes et al. (US 2011/0268771, previously cited on PTO 892) or Siwek (US 2014/0065192, IDS filed 06/10/2019), the combination further combined with the article by Yousif et al. (“Some variables affecting the formulation of oral loratadine suspension”), currently provided, and Jani et al. (US 2007/0003663, currently cited on PTO 892).

Applicant Claims 
Claim 1 is directed to a chewable gel product, comprising:
a non-acid-activated gel carrier that comprises carrageenan, a combination of carrageenan and pectin, or a combination of carrageenan and gelatin;
an active pharmaceutical ingredient, wherein the active pharmaceutical ingredient is loratadine, or a pharmaceutically acceptable salt, ester, hydrate, or solvate thereof;
water;
and wherein prior to gelation the active pharmaceutical ingredient in the product is unsolubilized in an aqueous liquid state and has a pH value that ranges from about 4 to about 8t;
and wherein the gel product only contains an oil in a coating, if present.


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
	Westhusing teaches semi-solid chewable dosage form that contains an active pharmaceutical ingredient, a gelling agent, gelatin, sugar, glycerin, polyol, and a pH adjusting agent. The dosage form used to treat allergies, e.g. rhinitis, urticaria (abstract; ¶¶ 0007-0008, 0019, 0060, 0096, 0149-056). The consistency of the semi-solid dosage form is the same as or similar to gelatin-based or pectin-based candy products such as, for example, gummy bears and pectin jellies (¶ 0015), i.e. if gelled dosage form. The pharmaceutical ingredient includes loratadine (¶¶ 0009, 0037, 0149; table 1). Loratadine is present in the dosage form in amount of 0.01-2% by weight (¶ 0039). The dosage form comprises gelling agent, e.g. 0.01-10% pectin or 0.01-15% gelatin (¶¶ 0067-0073). The dosage form comprises polyols, e.g. isomalt, lactitol, maltitol, mannitol, sorbitol, erythritol, and xylitol (¶¶ 0074-0076). The dosage form comprises pH adjusting agent, e.g. citric acid and ascorbic acid (¶ 0084), and 0.1-10% glycerin (¶¶ 0088, 0089). The dosage form comprises sweetener, flavoring agent and colorant (¶¶ 0090, 0091, 0094). The dosage form comprises water (¶¶ 0095, 0191). The reference teaches process of making the dosage form, wherein the active agent is blended into the other ingredients prior to gelling the composition by cooling, and does not teach it is solubilized (¶¶ 0198-0202). The pH adjusting agent is used to adjust the pH of the dosage form to 4-6, and preferably from 4.5-5.5 (¶ 0196).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
 	While Westhusing teaches gelling agent comprising gelatin and pectin, the reference however does not teach carrageenan claimed by claim 1. While the reference does not teach solubilized loratadine, and teaches blending the active ingredients that implies unsolubilized loratadine, the reference however does not explicitly teach unsolubilized loratadine. The reference does not teach coating of dosage form comprising oil as claimed by claim 1.
	  Seternes teaches a soft, chewable gelled oral dosage form for delivering active agents. The dosage can be easily swallowed hence improving patient compliance (title; abstract; ¶¶ 0009- 0013; claims 1-4). Particular preferred drugs to deliver by the chewable gel dosage form are anti-allergic drugs including loratadine (¶¶ 0019, 0020). The chewable gel oral dosage form comprises polysaccharide gelling agent, e.g. carrageenan, in amount preferably from 0.01-5% (¶ 0037). Preferred gelling agent is carrageenan that is cold setting and reversible, and is stabilizing and fat-replacer (¶¶ 0034-0036). 
Siwek teaches chewable gelled dosage form that is soft and has sour acceptable taste to avoid the risk of patient non-compliance (abstract; ¶¶ 0001, 0002, 0035). The chewable gelled composition is suitable to deliver loratadine (¶ 0033). The dosage form comprises gelling agent, and preferred gelling agent is carrageen, pectin, and gelatin and their mixture (¶ 0017; claims 8, 9). The amount of the gelling agent in the composition is 7.8% (¶ 0047). 
Yousif teaches loratadine has a bitter taste, and in order to overcome the disagreeable taste, loratadine is administered undissolved (page 18, right column). 
Jani teaches chewable dosage form to deliver loratadine comprising coating 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide chewable dosage form comprising loratadine and gelling agent including pectin and gelatin as taught Westhusing, and either add carrageenan to the pectin or gelatin or replace pectin and gelatin with carrageenan taught by any of Seternes and Siwek. One would have been motivated to do so because Seternes teaches that carrageenan can be used in a chewable formulation, and has cold setting and reversible, has stabilizing effect and fat-replacer, and because Siwek teaches chewable dosage form comprising preferred gelling agent is carrageen, pectin, and gelatin and their mixture. One would reasonably expect formulating chewable dosage form comprising carrageenan or carrageenan combined with pectin or gelatin wherein the dosage form is stable, and has less fat content while deliver loratadine successfully to the patient in need of such treatment.
Further one having ordinary skill in the art would have included unsolubilized loratadine taught by Yousif into the dosage form taught by the combination of Westhusing with any of Seternes or Siwek because Yousif teaches unsolubilized loratadine overcome its disagreeable bitter taste. 
Furthermore, one having ordinary skill in the art would have added a coating comprising wax taught by Jani to the dosage form taught by the combination of 
Regarding claim 1, the cited combination of the cited references teaches chewable gelled product comprising and the elected species of non-acid activated carrageenan, loratadine, water, and oil coating.  
Regarding the limitations that loratadine is unsolubilized in the aqueous phase, this is taught by the cited references in combination.
Regarding the pH as claimed by claim 1, the claims recite 4-8 and Westhusing teaches 4.0-6.0 and preferably 4.5-5.5 that fall within the claimed pH. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the claimed amount of loratadine of 0.01-50% as claimed by claim 10, Westhusing teaches 0.01-2% that falls within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the amount of the gelling agent of 0.5-10% as claimed by claims 11 and 14, Westhusing teaches 0.1-15% that overlaps with the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding claim 12, each of Westhusing, Seternes, and Siwek teaches chewable gel product comprising carrageen and loratadine.
Regarding the wetting agent claimed by claim 32, Westhusing teaches glycerin that is disclosed and used by applicants as wetting agent. 
See MPEP 2144.05 [R-5].
Regarding the pH adjusting agents claimed by claims 35 and 36, Westhusing teaches citric acid and ascorbic acid.
Regarding base vehicles claimed by claims 37 and 38, Westhusing teaches isomalt, lactitol, maltitol, mannitol, sorbitol, erythritol, and xylitol that are claimed as base vehicle.
Regarding sweetener, flavorant, and colorant claimed by claims 39, 41 and 43, respectively, all taught by Westhusing.
Regarding the bite index as claimed by claim 45, it is an expected property from the prior art chewable dosage form that comprises the claimed ingredients in the claimed amounts.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10-12, 14, 32, 34-39, 41, 43 and 45 have been considered but are moot in view of the new ground of rejection. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 




/I.G./

/ISIS A GHALI/           Primary Examiner, Art Unit 1611